Affirmed and Memorandum Opinion filed August 5, 2021.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-19-00801-CR

                           KEITH JAMES AUBEL, Appellant

                                                V.
                           THE STATE OF TEXAS, Appellee

                        On Appeal from the 35th District Court
                                Brown County, Texas
                           Trial Court Cause No. CR26282

                               MEMORANDUM OPINION

       Appellant Keith James Aubel pleaded guilty to possession of less than one
gram of cocaine in, on, or within 1,000 feet of real property owned, rented, or
leased to a school board.1 Texas Controlled Substances Act, Tex. Health & Safety

       1
          As part of his plea, appellant signed a waiver of his right to appeal. However, the trial
court did not sign the form accepting appellant’s waiver of his right to appeal. At the pretrial
hearing, the trial court specifically noted “There is also a waiver of right to appeal. However, I’m
not going to be signing that at this point because the punishment phase would be open.” The
attorney for the State then confirmed that appellant would preserve his right to appeal. The trial
court later certified appellant’s right to appeal. See Willis v. State, 121 S.W.3d 400, 403 (Tex.
Code Ann. §§ 481.115(b), .134(d). The trial court assessed punishment at
imprisonment for six years. Tex. Penal Code § 12.34(a). In his sole issue on
appeal, appellant contends that the trial court erred by not conducting a formal
competency examination in violation of the mandatory procedures of Code of
Criminal Procedure article 46B.2 See Tex. Code Crim. Proc. Ann. arts. 46B.003–
.005. We affirm.

                                     I.      BACKGROUND

       On March 28, 2018, Brownwood Police Department officers discovered
cocaine on appellant’s person during an altercation after a traffic stop. Appellant
was arrested for possession of a trace amount of cocaine. Because the traffic stop
occurred in a drug-free zone, appellant was charged with possession of a controlled

Crim. App. 2003) (holding trial court’s subsequent handwritten permission to appeal controls
over defendant’ previous waiver of right to appeal).
        An appellate court is obligated to review the record to determine if the certification is
contrary to the record and therefore defective. See Dears v. State, 154 S.W.3d 610, 614 (Tex.
Crim. App. 2005); see also Marsh v. State, 444 S.W.3d 654, 659 (Tex. Crim. App. 2014)
(appellate court is “obligated to compare the certification with the record to ascertain whether a
certification is defective and act accordingly”); Tex. R. App. P. 37.1 (if “certification of [a]
defendant’s right of appeal in a criminal case is defective, the clerk must notify the parties of the
defect so that it can be remedied, if possible[.]”). The court of criminal appeals has held that a
defective certification includes one that is “correct in form but which, when compared with the
record before the court, proves to be inaccurate.” Dears, 154 S.W.3d at 614.
        The certification of appellant’s right to appeal states “This is not a plea-bargain case, and
the defendant has the right of appeal.” A plea-bargain case is defined in the Texas Rules of
Appellate Procedure as “a case in which a defendant’s plea was guilty or nolo contendere and the
punishment did not exceed the punishment recommended by the prosecutor and agreed to by the
defendant[.]” Tex. R. App. P. 25.2(a)(2). Based on that definition, this was not a plea-bargain
case because there was no agreed punishment recommendation. Therefore, we conclude that the
certification by the trial court accurately reflects the proceedings.
       2
         The Supreme Court of Texas ordered the Court of Appeals for the Eleventh District of
Texas to transfer this appeal (No. 11-19-00286-CR) to this court. Misc. Docket No. 19-9091
(Tex. Oct. 1, 2019); see Tex. Gov’t Code Ann. §§ 73.001, .002. Because of the transfer, we
decide the case in accordance with the precedent of the transferor court under principles of stare
decisis if our decision otherwise would have been inconsistent with the transferor court’s
precedent. See Tex. R. App. 41.3.

                                                 2
substance in a drug-free zone.

      Prior to trial, appellant waived his right to a jury trial. He also pleaded guilty
to possession of a controlled substance in a drug-free zone, though pursuant to an
open plea appellant’s punishment was determined by the trial court after a bench
trial. Before accepting the plea, the trial court conducted an informal inquiry into
appellant’s competence. This exchange consisted of the following:

      THE COURT: Now, I’ve been presented a waiver of trial by jury in
      which you’ve indicated, after talking to your attorney, that you are
      voluntarily, intelligently, and knowingly waiving your right to a trial
      by jury that’s guaranteed to you by the Constitution of the United
      States and of the State of Texas. And you understand that trial by jury
      is a valuable right, and you’ve discussed that with your attorney. Is
      that correct, Mr. Aubel?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: Now, Mr. Aubel, before I approve that, how old are
      you?
      THE DEFENDANT: I am 36.
      THE COURT: How far did you go in school?
      THE DEFENDANT: I got my GED.
      THE COURT: You’re able to read and write the English language?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: You’ve had some mental problems?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: Tell us a little about those.
      THE DEFENDANT: It started when I was young. Started me on
      Ritalin at four and first trip to the mental hospital at eight and I don’t
      know how many times I’ve been in.
      THE COURT: What’s your formal diagnosis?
      THE DEFENDANT: I’ve got a lot. PTSD, paranoid schizophrenia,
      bipolar, depression. I can’t even – I couldn’t get them all. I could
      bring a list from MHMR.

                                           3
      THE COURT: But you deal with MHMR and you’re on meds. Is that
      correct?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: And you’re currently on your meds?
      THE DEFENDANT: A lot of them, yes.
      THE COURT: All right. And in your current state under your meds,
      are you able to understand these charges, the nature and circumstances
      and potential consequences of these charges?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: You also, then, likewise are able to understand these
      rights that are explained and this valuable right to a trial by jury?
      THE DEFENDANT: Yes, Your Honor.
      THE COURT: Mr. Woodley, has Mr. Aubel been able to
      communicate with you within a reasonable degree of rational
      understanding?
      MR. WOODLEY: Yes, Your Honor.
      THE COURT: Do you believe he’s competent?
      MR. WOODLEY: I do.
      THE COURT: And I believe you are competent as well, Mr. Aubel, in
      talking to you today, so I will find that you are competent to go
      forward. And I will find that the waiver of trial by jury, Mr. Aubel is
      competent to give. It’s knowingly, voluntarily, and intelligently given.
      Two months later the trial court conducted a trial on appellant’s punishment,
at which appellant also testified.

                                     II.   ANALYSIS

      Appellant contends that the trial court abused its discretion and violated his
due process rights by not utilizing “the statute enacted by the Texas Legislature for
the protection of the incompetent criminal defendants which mandates action upon
a mere suggestion of incompetence.” Because of the length and severity of his
mental-health history, appellant argues there was a clear suggestion that he was

                                            4
incompetent, requiring the trial court to stay the proceedings and order a mental
health examination for competency.

A.    Statutory framework

      “As a matter of constitutional due process, a criminal defendant who is
incompetent may not stand trial.” Boyett v. State, 545 S.W.3d 556, 563 (Tex. Crim.
App. 2018); see U.S. Const. amend. XIV, § 1; Pate v. Robinson, 383 U.S. 375, 378
(1966). The legislature codified this due-process requirement by establishing a
substantive and procedural framework for making competency determinations to
ensure that legally incompetent criminal defendants do not stand trial. See Tex.
Code Crim. Proc. Ann. arts. 46B.003–.005. A person is presumed to be competent,
and the burden is on a criminal defendant to prove incompetency by a
preponderance of the evidence. Id. art. 46B.003(b). But if the court determines
there is evidence to support a finding of incompetency, the court shall stay all
proceedings in the case other than those related to the determination of
competency. Tex. Code Crim. Proc. Ann. art. 46B.004(d) (emphasis added); see
Code Construction Act, Tex. Gov’t Code Ann. § 311.016(2) (defining “shall” to
impose a duty).

      In Texas, a person is incompetent to stand trial if he does not have sufficient
present ability to consult with his counsel with a reasonable degree of rational
understanding, or a rational as well as factual understanding of the proceedings
against him. Tex. Code Crim. Proc. Ann. art. 46B.003(a). The Code of Criminal
Procedure establishes a two-step procedure trial courts must employ before
concluding that a defendant is incompetent to stand trial. Boyett, 545 S.W.3d at
563. The first step is an informal inquiry and the second step is a
formal-competency trial. Tex. Code Crim. Proc. Ann. arts. 46B.004–.005. An
informal inquiry is called for when there is a “suggestion” from any credible

                                         5
source that the defendant may be incompetent. Id. art. 46B.004(a), (c), (c-1).
“Either party may suggest by motion, or the trial court may suggest on its own
motion, that the defendant may be incompetent to stand trial.” Id. art. 46B.004(a).
At the informal inquiry, there must be “some evidence from any source that would
support a finding that the defendant may be incompetent to stand trial.” Id. art.
46B.004(c).

      Evidence suggesting the need for an informal inquiry may be based on
observations made in relation to one or more of the factors described in article
46B.024 of the Code of Criminal Procedure, or on any other indication that the
defendant is incompetent within the meaning of article 46B.003. Id. arts.
46B.004(c-1), .024. The factors set out in article 46B.024 include, but are not
limited to, the capacity of the defendant during criminal proceedings to
(1) rationally understand the charges against him and the potential consequences of
those pending charges, (2) disclose to his defense counsel pertinent facts, events,
and states of mind, (3) engage in a reasoned choice of legal strategies and options,
(4) understand the adversarial nature of the criminal proceedings, (5) exhibit
appropriate courtroom behavior, and (6) testify. Id. art. 46B.024(1)(A)–(F). If there
is some evidence supporting a finding that a defendant is incompetent, the trial
court must order a competency examination, and except for certain exceptions, it
must hold a formal competency trial to determine whether the defendant is
incompetent to stand trial. Id. arts. 46B.005(a), (b), 46B.021(b); see also Turner v.
State, 422 S.W.3d 676, 692 (Tex. Crim. App. 2013) (quoting Ex parte LaHood,
401 S.W.3d 45, 52–53 (Tex. Crim. App. 2013) (“some evidence” standard requires
“more than none or a scintilla” of evidence)). However, there must be some
evidence presented at the informal inquiry stage to show that a defendant’s mental
illness is the source of his inability to participate in his own defense or understand


                                          6
the proceedings against him. Id. at 691.

      In making this determination at the informal inquiry stage, “a trial court
must consider only that evidence tending to show incompetency” and “put[ ] aside
all competing indications of competency.” Id. at 692 (quoting LaHood, 401
S.W.3d at 52).

B.    Application to facts

      We review a trial court’s decision regarding an informal competency inquiry
for an abuse of discretion. Montoya v. State, 291 S.W.3d 420, 426 (Tex. Crim.
App. 2009), superseded by statute on other grounds as stated in Turner, 422
S.W.3d at 692 & n.31. A trial court abuses its discretion if its decision is arbitrary
or unreasonable. Id. In performing this review, we are mindful that trial courts are
in a superior position to make competency judgments because they can observe the
defendant’s conduct and demeanor directly. Id.

      In this case, the trial court conducted the first step in this process by
conducting an informal inquiry into appellant’s competency during a pre-trial
hearing. The trial court determined that appellant was competent to stand trial, and
therefore did not conduct a formal competency examination. Appellant argues
appellant’s testimony at the pre-trial hearing and trial provided a “clear suggestion”
of incompetency because of his mental health history. Specifically, appellant cites
to testimony that (1) he been admitted to multiple mental health facilities for
treatment both as a youth and as an adult; (2) he had been diagnosed as suffering
from paranoid schizophrenia, bipolar disorder, depression, and post-traumatic
stress disorder; (3) he was not taking his medications at the time of trial; and (4) he
had admitted to drug and alcohol use the night before trial. At trial, when asked if
he still suffered from paranoid schizophrenia, appellant testified, “I still hear voices
and see things that nobody else can hear and see, so, yes.” Appellant’s testimony at
                                           7
trial expanded on his personal history, his mental-health history and his criminal
history. He readily answered questions on direct and cross-examination, and
specifically testified as to reasons why he should receive a probated sentence
instead of jail time. His answers to questions were appropriate and provided no
evidence or suggestion that he was unable to understand the proceedings against
him or communicate with his counsel.

      Without question, the record established that appellant suffered from mental
illness. However mental illness, by itself, does not equate to incompetency to stand
trial. Turner, 422 S.W.3d at 691; Moore v. State, 999 S.W.2d 385, 395 (Tex. Crim.
App. 1999). Appellant has not identified any testimony in the record, nor have we
found any, suggesting that he did not rationally understand the proceedings against
him. He also does not contend that he was unable to communicate or engage with
his counsel rationally. To the contrary, appellant’s counsel advised the trial court,
at a pre-trial hearing, that he believed his client to be competent and that appellant
was able to communicate “within a reasonable degree of rational understanding.”
As explained by the court of criminal appeals, only “when a defendant’s mental
illness operates in such a way as to prevent him from rationally understanding the
proceedings against him or engaging rationally with counsel in the pursuit of his
own best interests” does such mental illness rise to the level of incompetency to
stand trial. Turner, 422 S.W.3d at 691. As here, a scenario in which there is some
evidence of mental illness but no evidence from which it may reasonably be
inferred that defendant’s mental illness renders him incapable of consulting
rationally with counsel does not warrant a competency hearing. Id. at 696. Based
on the evidence presented to the trial court, a formal competency hearing was not
required because there was no showing of an inability to confer with trial counsel
or a lack of understanding of the proceedings against him. See id.; see also Kostura


                                          8
v. State, 292 S.W.3d 744, 747–48 (Tex. App.—Houston [14th Dist.] 2009, no pet.)
(involving evidence that schizophrenic defendant exhibited bizarre behavior that
was not recent, but gave lucid trial testimony, demonstrating him to be
communicative and capable of understanding the proceedings).3 We hold the trial
court did not abuse its discretion by failing to conduct a competency examination.

       We overrule appellant’s sole issue.

                                     III.    CONCLUSION

       We affirm the trial court’s judgment as challenged on appeal.




                                             /s/       Charles A. Spain
                                                       Justice

Panel consists of Justices Spain, Hassan, and Poissant.

Do Not Publish—Tex. R. App. P. 47.2(b).




       3
          See also Williamson v. State, No. 11-17-00347-CR, 2019 WL 6001235, at *3 (Tex.
App.—Eastland Nov. 14, 2019, no pet.) (mem. op., not designated for publication) (no evidence
that defendant’s mental illnesses affected his then-present ability to communicate with his
counsel or understand proceedings); Baugh v. State, No. 11-17-00131-CR, 2019 WL 470849, at
*4 (Tex. App.—Eastland Feb. 7, 2019, pet. ref’d) (mem. op., not designated for publication)
(mental illness and former lack of medication did not constitute evidence of incompetency for
defendant who “understood the nature and consequences of the proceedings against him, was
able to consult with his attorneys and engage in a reasoned choice of legal strategies and options,
exhibited appropriate courtroom behavior, and clearly answered the trial court’s questions”).

                                                   9